PER CURIAM.
This is an appeal from an order temporarily enjoining the City of Hollywood from enforcing an ordinance enacted to regulate the ownership and possession of certain breeds of dogs. Although we express no view on the eventual merits of the action, we do not believe that the requirements for securing a temporary injunction were demonstrated by appellees herein. See Contemporary Interiors, Inc. v. Four Marks Inc., 384 So.2d 734 (Fla.4th DCA 1980).
Accordingly, this cause is reversed and remanded for further proceedings consistent herewith.
ANSTEAD, GLICKSTEIN and HURLEY, JJ., concur.